UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4704



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM ROGER SCIPPIO, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cr-00416-WLO)


Submitted: June 15, 2007                       Decided: June 19, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M. Bays Schoaf, Salisbury, North Carolina, for Appellant. Randall
Stuart Galyon, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
 PER CURIAM:

           William Roger Scippio, Jr., pled guilty to possessing

fifty   grams   or    more    of     cocaine    hydrochloride     with    intent      to

manufacture cocaine base “crack” in violation of 21 U.S.C.A.

§§ 841(a)(1) and (b)(1)(A) (West 2000 & Supp. 2007).                            He was

sentenced to 240 months of imprisonment.

           On appeal, counsel has filed a brief under Anders v.

California,     386   U.S.     738    (1967),    alleging   that    there       are   no

meritorious claims on appeal but raising the following issue:

whether the district court erred by enhancing Scippio’s criminal

history by adding two criminal history points under U.S. Sentencing

Guidelines Manual § 4A1.1(e) (2005) because the instant offense was

committed within two years after his release from incarceration.

For the reasons that follow, we affirm.

           We find no error in the district court’s decision to

increase Scippio’s criminal history under USSG § 4A1.1(e). United

States v. McManus, 23 F.3d 878, 882 (4th Cir. 1994) (stating review

standard for calculation of criminal history). The record is

uncontroverted that Scippio was released from prison on September

28, 2003, and committed the instant offense on September 8, 2005.

           We     have      examined    the    entire    record    in    this    case,

including the issue raised in Scippio’s pro se supplemental brief,

in   accordance      with    the     requirements   of    Anders,       and   find     no

meritorious     issues       for   appeal.       Accordingly,      we    affirm       the


                                        - 2 -
conviction and sentence.   This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.    If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                               - 3 -